

EXHIBIT 10(m)


DIRECTOR STOCK OPTION AGREEMENT
Pursuant to
THE BOMBAY COMPANY, INC.
2005 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN




This Option Agreement (the “Agreement”) is made this ______ day of ___________,
2005, between THE BOMBAY COMPANY, INC., a Delaware corporation (the “Company”)
and ___________________, a director of the Company (the “Director”).


WHEREAS, the Company desires to carry out the purposes of The Bombay Company,
Inc. 2005 Non-Employee Director Stock Option Plan (the “Plan”) by affording
non-employee members of the Board of Directors (the “Board”) the opportunity to
purchase shares of the Company’s $1.00 par value common stock.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Grant of Option. The Company hereby grants to Director the right and option
(the “Option”) to purchase an aggregate of ________ shares of the Company’s
$1.00 par value common stock (the “Shares”), such Shares being subject to
adjustment as provided in paragraph 8 hereof, and on the terms and conditions
herein set forth. The Shares are granted as a nonqualified option not entitled
to special tax treatment under Internal Revenue Code Section 422A.


2. Purchase Price. The purchase price of the Shares covered by the Option shall
be $______ per Share, such purchase price being 100% of the fair market value of
such Shares on __________________, 20__ (the ‘Date of Grant”).


3. Exercise of Option. Unless expired as provided in paragraph 5 below, and
subject to the special provisions of paragraph 6 below, the Option may be
exercised from time to time in whole or in part [for not more than 20% of the
entire number of Shares at any time after the first anniversary of the Date of
Grant, and an additional 20% of the total Shares on each of the four (4)
succeeding anniversaries of] [at any time after the completion of six (6) months
following] the Date of Grant.


4. Manner of Exercise; Payment of Purchase Price.


A. Subject to the terms and conditions of this Agreement, the Option shall be
exercised by written notice to the Company at its principal office. Such notice
shall state the election to exercise the Option and shall specify the number of
Shares sought to be exercised pursuant to the notice. Such notice of exercise
shall be signed by Director and shall be irrevocable when given.


B. The Notice of exercise shall be accompanied by the full payment, in cash, of
the purchase price for the Shares or by tendering Shares owned by Director to
the Company with a fair market value equal to the purchase price for the Shares
or by a combination of such methods of payment.


C. Upon receipt of the purchase price, and subject to the terms of paragraph 11,
the certificate or certificates representing the Shares exercised shall be
registered in the name of the person or persons so exercising the Option. If the
Option shall be exercised by Director and, if Director shall so request in the
notice exercising the Option, the Shares shall be registered in the name of
Director and another person, as joint tenants with right of survivorship, and
shall be delivered as provided above to or upon the written order of the person
or persons exercising the Option. In the event the Option shall be exercised
pursuant to paragraph 7 hereof, by any person or persons other than Director,
such notice shall be accompanied by appropriate proof satisfactory to the
Company of the right of such person or persons to exercise the Option. All
Shares that shall be purchased upon the exercise of the Option as provided
therein shall be fully paid and non-assessable.


 
1

--------------------------------------------------------------------------------

 
5. Expiration of Option. A departing Director shall have twelve (12) months to
exercise vested options for each full three (3) year term and any partial term
served on the Board, to a maximum exercise period of thirty-six (36) months. In
no event, however, shall the period to exercise this Option extend beyond the
date, which is ten (10) years after the Date of Grant. Except as provided in
paragraph 6 below, only those portions of this Option exercisable as of the date
Director ceases to serve as a Director of the Company may be exercised, whether
such termination is by retirement or otherwise. Any option not exercised within
the permitted exercise period shall expire and become null and void.


6. Acceleration of Exercisable Dates. Notwithstanding the provisions of
paragraph 3 above relating to the exercise of this Option: (a) upon Director’s
death or disability, this Option shall be fully vested and immediately
exercisable, until the expiration date provided in paragraph 5 above, for the
entire number of Shares covered hereby; (b) upon Director’s retirement, or other
termination of service, this Option shall be fully vested and immediately
exercisable, until the expiration date provided in paragraph 5 above, for the
entire number of Shares covered hereby provided Director has completed at least
five (5) years service on the Board; and (c) upon any Change in Control of the
Company (as defined in the Plan), this Option shall be fully vested and
immediately exercisable for a period of the lesser of thirty-six (36) months
following the date of the Change of Control or the remaining life of the option
(which shall not exceed ten (10) years from the Date of Grant), for the entire
number of Shares covered hereby.


7. Option Nontransferable. Unless otherwise approved by the Board, the Option
and any right related thereto shall not be transferable by Director otherwise
than by will or by the laws of descent and distribution and may be exercised,
during Director’s lifetime, only by Director. Upon the death of Director, the
Option may be exercised by Director’s executor, administrator, legatee or
distributee, as the case may be, in accordance with paragraphs 4.C and 6.


8. Adjustments of Shares Subject to Option. If the Shares shall at any time
prior to exercise be changed or exchanged by reason of reorganization, merger,
consolidation, recapitalization, reclassification, stock split, combination of
Shares or a dividend payable in stock, then the aggregate number of Shares
subject to this Agreement and the purchase price of such Shares shall be
automatically adjusted such that Director’s proportionate interest shall be
maintained as before the occurrence of such event. The determination of any such
adjustment by the Board or the Administrative Committee shall be final, binding
and conclusive.


9. No Right to Continue as a Director. This Agreement does not constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain Director for any period of time or at any particular rate of
compensation.


10. Rights as Shareholder. This Option shall not entitle Director or any
permitted transferee to any rights of a shareholder of the Company or to any
notice of proceedings of the Company with respect to any Shares issuable upon
exercise of this Option unless and until the Option has been exercised for such
Shares.


11. Restriction on Issuance of Shares. The Company shall not be required to
issue or deliver any certificate for Shares purchased upon the exercise of an
Option prior to the obtaining of any approval from any governmental agency which
the Company shall, in its sole discretion, determine to be necessary or
advisable, and the completion of any registration or other qualification of such
Shares under any state or federal law or ruling or regulations of any
governmental body which the Company shall, in its sole discretion, determine to
be necessary or advisable. In addition, if Shares reserved for issuance upon
exercise of Options shall not then be registered under the Securities Act of
1933, the Company may, upon Director’s exercise of the Option, require Director
or his permitted transferee to represent in writing that the Shares being
acquired are for investment and not with a view to distribution, and may mark
the certificate for the Shares with a legend restricting transfer and may issue
stop transfer orders relating to such certificate to the transfer agent.


12. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.

 
2

--------------------------------------------------------------------------------

 



13. Governing Instrument and Law. This Option and any Shares issued hereunder
shall in all respects be governed by the terms and provision of the Plan, and by
the laws of the State of Texas, and in the event of a conflict between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


THE BOMBAY COMPANY, INC.




By:         /s/MICHAEL J. VEITENHEIMER      
Michael J. Veitenheimer
Vice President, Secretary and
General Counsel




Accepted and Agreed:




_________________________________
__________________, Director